                                                                       JS-6
 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10    DARA M.,                                   Case No. 2:19-cv-05493 AFM
11                       Plaintiff,
                                                 JUDGMENT
12
            v.
13
     ANDREW M. SAUL,
14   Commissioner of Social Security,
15
                         Defendant.
16

17         In accordance with the Memorandum Opinion and Order Reversing and

18   Remanding Decision of Commissioner filed concurrently herewith,

19         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner

20   of Social Security is reversed and the matter is remanded to the Commissioner for

21   further proceedings consistent with the Order.

22

23   DATED: 3/12/2020

24
                                           ____________________________________
25                                              ALEXANDER F. MacKINNON
26                                         UNITED STATES MAGISTRATE JUDGE
27

28
